DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to the amendment filed on 10/18/2021

Status of the Claims
Claims 1, 10 and 19 have been amended. Claims 5 and 14 have been canceled. Claims 21-38 have been added. Claims 1-4, 6-13 and 15-38 are pending in the application.

Response to Arguments
Independent claims 1, 10 and 19
After a careful review, current independent claims 1, 10 and 19 are allowed based on the added last limitation of wherein, in the time interval, the second plurality of synchronization signals of the second downlink carrier overlap, in time, with a control channel of the first downlink carrier. Thus all that dependent of these claims are allowed. Therefore, claims 1-4, 6-13 and 15-29 are allowed.

Regarding new independent claim 30 (see below) Applicant argues that (see remark page ) Neither Larsson nor Kaikkonen discloses or suggest "transmitting, by a base station: a first downlink carrier corresponding to a first carrier type associated with a first control channel type, wherein the first downlink carrier comprises a first plurality of synchronization signals in a time interval; and a second downlink carrier corresponding to a second carrier type associated with a second control channel type, wherein the second downlink carrier comprises a second plurality of synchronization signals in the time interval."
The Examiner disagrees. The cited art Larson discloses a first control channel type or a second control channel type. For instance, reference is made to Larson’s fig. 5b reproduced bellow. Both a first downlink carrier (see fig. 5b, [0049] wide-band cell 510), a second downlink carrier, (see fig. 5b, [0049] narrow-band cell 520) are associated with control channel (see fig. 5b black vertical line: control region 517). As indicated by [0049] the two cells are different types for, first cell 510 is a wide-band cell with a bandwidth of X MHz, the second cell 520 is a narrow-band cell with a bandwidth of Y MHz (X>Y) each of which is associated with control channel. Thus as shown each carrier type is associated with a control channel type. 

    PNG
    media_image1.png
    419
    695
    media_image1.png
    Greyscale

Therefore the Examiner submits that Larson discloses the each of the carrier type associated the control channel type. 
in the time interval, the second plurality of synchronization signals of the second downlink carrier overlap, in time, with a control channel of the first downlink.

New search
Upon a search new prior art Pub. No.: US 2010/0260156 A1 to Lee et al. is found. For instance, the carrier type referring to [0054], figs. 2A and 2B, downlink (DL) carrier frequency (f1) is transmitted by base station 210 in the transmission of synchronization signals PSS 213 and SSS 215. The base station in addition transmits control channel 211 designated as a Physical Downlink Control Channel (PDCCH) for the carrier.  
[0054] Referring to FIGS. 2A and 2B, an upper BS 210 has a DL carrier frequency (f1), and a subordinate BS 220 has a frequency other than the `f1`. The upper BS 210 transmits a control channel 211 including resource allocation information, every subframe. Here, the control channel 211 can be designated as a Physical Downlink Control Channel (PDCCH). In addition, through a first subframe, the upper BS 210 transmits a PSS 213 for time synchronization, an SSS 215 for frame synchronization, and a Master Information Block (MIB) 217 including system information. Through a fifth subframe, the upper BS 210 transmits reference signals 219 for channel estimation of MSs 230. Through a sixth subframe, the upper BS 210 transmits the PSS 213 and the SSS 215. At this time, the subordinate BS 220 periodically transmits SIB-IW 221 in no synchronization with the upper BS 210 through the DL carrier frequency (f1) of the upper BS 210. Here, it is desirable that resources for transmission of the SIB-IW 221 of the subordinate BS 210 are allocated focusing a center frequency of the upper BS 210 such that the MSs 230 can easily receive the SIB-IW 221 from the subordinate BS 220. 

Response to Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in application for pa tent published or deemed published under section 122(b), in which the patent or application, as the case maybe, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 30-33 and 35-38 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Larsson et al. US 2014/0141792 hereinafter Larsson.

Regarding claim 30. Larsson discloses A method comprising: 
transmitting by a base station: 
a first plurality of synchronization signals, in a time interval, via a first downlink carrier corresponding to a first carrier type associated with a first control channel type, synchronization signals 516; synchronization signals (PSS and SSS) in subframe 540 in wide-band cell 510, fig. 5b, [0049]; and 
fig. 5b, [0049] synchronization signals 516 in cell 510; for instance, there are two synchronization signals (PSS and SSS) in subframe 540;
wherein, in the time interval, the first plurality of synchronization signals of the first downlink carrier are offset, in symbols, from the second plurality of synchronization signals of the second downlink carrier, synchronization signals 516 in cell 510 offset from synchronization signals 516 in cell 520; and 
communicating with one or more wireless devices via the first downlink carrier and the second downlink carrier, see fig. 1a, also see fig. 7a, for base station communication with EU: for instance, as disclosed in [0034]-[0035] base station communication with UE 150.
(Remark as discussed up Larson discloses a first control channel type, a second control channel type. For instance, reference is made to Larson’s fig. 5b reproduced bellow. Both a first downlink carrier (see fig. 5b, [0049] wide-band cell 510), a second downlink carrier, (see fig. 5b, [0049] narrow-band cell 520) are associated with control channel (see fig. 5b black vertical line: control region 517). As indicated by [0049] the two cells are different types for, first cell 510 is a wide-band cell with a bandwidth of X MHz, the second cell 520 is a narrow-band cell with a bandwidth of Y MHz (X>Y) each of which is associated with control channel. Thus as shown each carrier type is associated with a control channel type. Therefore the Examiner submits that Larson discloses the each of the carrier type associated the control channel type). 

Regarding claim 31. Larsson discloses, wherein the first plurality of synchronization signals comprise primary synchronization signals (PSS) of the first downlink carrier and secondary synchronization signals (SSS) of the first downlink carrier, fig. 5b, [0049] synchronization signals (PSS and SSS) 516 in cell 510.

Regarding claim 32. Larsson discloses, wherein the second plurality of synchronization signals comprise primary synchronization signals (PSS) of the second downlink carrier and secondary synchronization signals (SSS) of the second downlink carrier, fig. 5b, [0049] synchronization signals (PSS and SSS) 516 in cell 520.

Regarding claim 33. Larsson discloses, in the time interval, the first plurality of synchronization signals of the first downlink carrier do not overlap, in time, any of the second plurality of synchronization signals of the second downlink carrier, fig. 5b, [0049] synchronization signals (PSS and SSS), no overlap; for, PSS/SSS in 516 in cell 510 do not overlap with PSS/SSS in cell 520.

Regarding claim 36. Larsson discloses, wherein transmissions via the first downlink carrier of the first carrier type have a larger coverage area than transmissions via the second downlink carrier of the second carrier type, fig. 5b, [0049].

Regarding claim 37. Larsson discloses, wherein the first downlink carrier of the first carrier type and the second downlink carrier of the second carrier type are Long-Term Evolution (LTE) carriers, fig. 5b, [0049].

Regarding claim 38. Larsson discloses, wherein the time interval is at least one of: 
	a slot; 
	a subframe, fig. 5b, [0049], subframe 540; 
a transmission time interval (TTI); or 
a plurality of symbols.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Larsson et al. US 2014/0141792 hereinafter Larsson Kaikkonen et al 2010/0322291 A1 hereinafter Kaikkonen.

Regarding claim 35. Larsson does not explicitly disclose but Larsson as modified with Kaikkonen discloses, further comprising transmitting, to the one or more wireless devices, one or more messages indicating one or more offsets between the first plurality of synchronization signals and the second plurality of synchronization signals, reference is made to Kaikkonen fig. 6 and [0065] for two messages transmitted to UE; and indication of offset for, information such as a time offset correlating to the secondary carrier by primary carriers (time+the NB 17 SFN-SFN offset time). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Larsson with Kaikkonen for the UE to correlate time  without doing a lengthy and impractical blind search, see abstract and [0065].

Allowable Subject Matter
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 34, the claim recited limitation wherein, in the time interval, the second plurality of synchronization signals of the second downlink carrier overlap, in time, with a control channel of the first downlink carrier.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        1/15/2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414